DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 9/24/2021, is acknowledged. Claims 1 – 2, 5 – 13, 15, and 19 are amended. Claims 1 – 20 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Drawings



The drawings were received on 9/24/2021.  These drawings are accepted, and the outstanding objections to the drawings have been withdrawn by the Examiner.

Claim Objections

Claims 12 – 13 and 15 objected to because of the following informalities:
Regarding claim 12
Regarding claim 13, the Examiner respectfully requests Applicant add the word “the” between “the subset of” and “blanks” on line 3, and on line 5.
Regarding claim 15, the Examiner respectfully requests Applicant add the word “the” between “the subset of” and “blanks” on line 5, and on line 7.
It is noted that each of the previously listed objections may also be remedied by amending “a subset of the blanks” to “a subset of blanks” on line 6 and “the subset of the blanks” to “the subset of blanks” on line 7, in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0291510 (“Kim”; of record) in view of US 2009/0188591 (“Eichelkrauth”; of record).
Regarding claim 1, Kim teaches a method of treating a blank ([0001]; [0053], L 1-3) comprising: heating a blank in a furnace at an inter-critical temperature ([0048], L [0051], L 4-7; [0055]); conducting secondary rapid heating on the blank ([0051], L 7-10); and hot stamping the blank ([0051], L 11-12).

It is noted that Kim does not explicitly teach moving blanks through first and second sections of a furnace; rather, the steps of primary heating and secondary heating are taught which occur within the furnace. The Examiner asserts that an ordinarily skilled artisan would appreciate that the use of a continuous furnace to conduct these steps would be an obvious choice, and would thus necessarily require the claimed steps of moving a blank through first and second sections of a furnace at an inter-critical temperature and a critical temperature, respectively. 
In the alternative, Eichelkrauth teaches a process for heating steel products ([0001]), wherein in a continuous furnace ([0039]), a steel product is heated to a first temperature in a conventional preheating zone, and then in a booster zone, the temperature of the steel product is raised to a higher second temperature ([0047]; Fig. 7). Eichelkrauth teaches that booster zones may be usefully employed anywhere that the steel product is to be heat-treated as quickly as possible in a defined atmosphere ([0048]), such as during the rapid secondary heating step taught by Kim (see Kim: [0051], L 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the continuous annealing furnace comprising a booster zone taught by Eichelkrauth into the method taught by Kim. A booster zone is useful in any location that the steel product is to be heat-treated as quickly as possible, such as during the secondary rapid heating step of Kim.

Regarding claim 2, the Examiner asserts that in the method of the prior art, the blank must inherently be positioned in the first and second sections of the furnace for a first time period and second time period, respectively.
Regarding the amount of time spent in each section, the Examiner references an example of Kim, where a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). In this example, the Examiner notes that the amount of time spent at 750°C (3 minutes), which is analogous to the first time period, is greater than the amount of time spent at a higher predetermined temperature (15 seconds), which is analogous to the second time period. Thus, the prior art teaches the claimed limitation.
Regarding claim 3, as previously discussed, Kim teaches an example of the method wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). In such an example, the first time period of 3 
Regarding claim 4, neither of Kim or Eichelkrauth explicitly teach a length of the first and second sections of the furnace. However, the Examiner notes that in the case of a continuous furnace, it can be reasonably assumed that the velocity of the blank passing through the furnace would be kept constant relative to each section of the furnace, for reasons such as simplicity of design and consistent throughput. In such a case, the length of each section of furnace relative to each other would be proportional to the amount of time spent in each section of the furnace – that is, the more time spent in one section of the furnace, the longer that section of furnace is relative to other sections. In the case of the prior art, Kim teaches an example of the method wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). In this example, the Examiner notes that the amount of time spent at 750°C (3 minutes), which is analogous to the time spent in the first section of the furnace, is greater than the amount of time spent at a higher predetermined temperature (15 seconds), which is analogous to the time spent in the second section of the furnace. Thus, it can be reasonably concluded that the prior art suggests operation of a furnace wherein the length of the first section is greater than the length of the second section.
Regarding claim 5, as previously discussed, Kim teaches an example of the method wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). In such an example, the time spent in the first section of the furnace (3 minutes) is 12 times greater than the time spent in the second section of 
Regarding claim 6, Kim teaches that the blank is formed of plated/coated steel ([0054]). As the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Regarding claim 7, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Regarding the inter-critical and critical temperature ranges of the instant claim, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim, and 750°C falls within the claimed range. Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of 3 temperature of the steel to 950°C) at least overlaps with the critical temperature range of the instant claim (above 910°C).
Regarding claim 8, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Regarding the inter-critical and critical temperature ranges of the instant claim, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are close (MPEP 2144.05 I). Thus absent any showing of criticality or unexpected results, a prima facie case of obviousness exists, as although the temperature taught by Kim (750°C) does not overlap the inter-critical temperature range of the instant claim (between 750°C and 800°C), it is close.
Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of 3 temperature of the steel to 950°C) at least overlaps with the critical temperature range of the instant claim (above 920°C).
Regarding claim 9, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). As previously discussed, the amount of time spent at 750°C (3 minutes) is analogous to the time spent in the first section of the furnace. As 3 minutes is under 1200 seconds (20 minutes), the prior art teaches this claim limitation.

Regarding claim 16, Kim teaches a method of treating a blank ([0001]; [0053], L 1-3), comprising: heating a blank in a furnace at an inter-critical temperature ([0048], L [0051], L 4-7; [0055]); conducting secondary rapid heating on the blank ([0051], L 7-10); and hot stamping the blank ([0051], L 11-12).
It is noted that Kim does not explicitly teach that the process is conducted on a plurality of blanks. However, the Examiner asserts that in practice, industrial processes are meant to produce large quantities of products, and as such an ordinarily skilled artisan would have been motivated to employ the method of Kim unto a plurality of blanks, rather than a single blank. Additionally, it is noted that duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).
It is noted that Kim does not explicitly teach moving blanks through first and second sections of a furnace; rather, the steps of primary heating and secondary heating are taught which occur within the furnace. The Examiner asserts that an ordinarily skilled artisan would appreciate that the use of a continuous furnace to conduct these steps would be an obvious choice, and would 
In the alternative, Eichelkrauth teaches a process for heating steel products ([0001]), wherein in a continuous furnace ([0039]), a steel product is heated to a first temperature in a conventional preheating zone, and then in a booster zone, the temperature of the steel product is raised to a higher second temperature ([0047]; Fig. 7). Eichelkrauth teaches that booster zones may be usefully employed anywhere that the steel product is to be heat-treated as quickly as possible in a defined atmosphere ([0048]), such as during the rapid secondary heating step taught by Kim (see Kim: [0051], L 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the continuous annealing furnace comprising a booster zone taught by Eichelkrauth into the method taught by Kim. A booster zone is useful in any location that the steel product is to be heat-treated as quickly as possible, such as during the secondary rapid heating step of Kim.
Further, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim, and 750°C falls within the claimed range. Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of obviousness exists, as the temperature range taught by Kim (Ac3 temperature of the steel to 950°C) presumably encompasses the critical temperature range of the instant claim (between 910°C and 950°C).
Regarding the limitation “wherein: the conveyer line stops moving during stoppage of the hot stamping line such that a subset of blanks in the first section of the furnace do not move into the second section of the furnace; and the conveyer line starts moving after the stoppage of the hot stamping line is over such that the subset of blanks in the first section of the furnace move into and through the second section of the furnace and to the hot stamping press”, the Examiner notes that an ordinarily skilled artisan would appreciate that as with nearly all industrial processes, stoppages or down-time of the prior art process must occur at some point, whether due to a planned stoppage for maintenance, or system failure, for example. Further, during a stoppage, it would be expected that all parts of a process are delayed, only to be resumed upon cessation of the stoppage. As such, the prior art covers the scope of the limitation in question, as it would be expected that during a stoppage, a conveyer line of the continuous furnace stops moving, therefore stopping blanks in the first section of the furnace from moving into the second section of the furnace. Additionally, it would be expected that upon cessation of the stoppage, the conveyer line of the continuous furnace would begin to move again, such that blanks located in the first section of the furnace would move into the second section of the furnace and to the hot stamping press, just as during typical operation.

Claims 10 – 15 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0291510 (“Kim”; of record) in view of US 2009/0188591 (“Eichelkrauth”; of record) as applied to claims 8, 9, 1, or 16, and further in view of US 2011/0165436 (“Drillet”; of record).
Regarding claim 10, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.

Regarding claim 11, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). As previously discussed, the amount of time spent at 750°C (3 minutes) is analogous to the time spent in the first section of the furnace. As 3 minutes is under 1800 seconds (30 minutes), the prior art teaches this claim limitation.
Further, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).

The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).
Regarding claim 12, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). As previously discussed, the amount of time spent at 750°C (3 minutes) is analogous to the time spent in the first section of the furnace. As 3 minutes is under 2400 seconds (40 minutes), the prior art teaches this claim limitation.
Further, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less 
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).
Regarding claim 13, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
The Examiner notes that Kim is silent as to a specific time period over which a hot stamping line stoppage occurs. However, the Examiner asserts that it would be prima facie obvious to minimize the length of any line stoppages, for reasons such as minimizing impact to throughput due to process down-time, as well as preserving the quality of produced components and preventing degradation of properties due to prolonged exposure to high temperatures.
Additionally, the Examiner notes that Kim teaches in general for aluminum-plated steel material, the amount of time spent during primary heating should be 20 minutes or less ([0062], L 5-6). The Examiner asserts that an ordinarily skilled artisan would be motivated not to exceed this amount of time during a hot stamping line stoppage in order to fulfill the requirements of the taught 
Regarding the limitation “the subset of blanks moves from the first section to the second section and is hot stamped after the hot stamping line stoppage is over to form a subset of hot stamped blanks”, the Examiner notes that an ordinarily skilled artisan would appreciate that as with nearly all industrial processes, stoppages or down-time of the prior art process must occur at some point, whether due to a planned stoppage for maintenance, or system failure, for example. Further, during a stoppage, it would be expected that all parts of a process are delayed, only to be resumed upon cessation of the stoppage. As such, the prior art covers the scope of the limitation in question, as it would be expected that upon resuming the process after cessation of a stoppage, the blank would move from the first section of the furnace to the second section of the furnace, just as it always does during typical operation.
Further, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less 
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).
Regarding claim 14, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim, and 750°C falls within the claimed range. Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of obviousness exists, as the temperature range taught by Kim (Ac3 temperature of the steel to 950°C) 
Regarding claim 15, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Regarding the inter-critical and critical temperature ranges of the instant claim, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are close (MPEP 2144.05 I). Thus absent any showing of criticality or unexpected results, a prima facie case of obviousness exists, as although the temperature taught by Kim (750°C) does not overlap the inter-critical temperature range of the instant claim (between 750°C and 800°C), it is close.
Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of 3 temperature of the steel to 950°C) presumably encompasses the critical temperature range of the instant claim (920°C to 940°C).
The Examiner notes that Kim is silent as to a specific time period over which a hot stamping line stoppage occurs. However, the Examiner asserts that it would be prima facie obvious to minimize the length of any line stoppages, for reasons such as minimizing impact to throughput due to process down-time, as well as preserving the quality of produced components and preventing degradation of properties due to prolonged exposure to high temperatures.
Additionally, the Examiner notes that Kim teaches in general for aluminum-plated steel material, the amount of time spent during primary heating should be 20 minutes or less ([0062], L 5-6). The Examiner asserts that an ordinarily skilled artisan would be motivated not to exceed this amount of time during a hot stamping line stoppage in order to fulfill the requirements of the taught method. As 20 minutes is under 2400 seconds (45 minutes), the prior art suggests this claim limitation.
Regarding the limitations “the subset of blanks moves from the first section to the second section and is hot stamped after the hot stamping line stoppage is over to form a subset of hot stamped blanks”, the Examiner notes that an ordinarily skilled artisan would appreciate that as with nearly all industrial processes, stoppages or down-time of the prior art process must occur at some point, whether due to a planned stoppage for maintenance, or system failure, for example. Further, during a stoppage, it would be expected that all parts of a process are delayed, only to be resumed upon cessation of the stoppage. As such, the prior art covers the scope of the limitation in question, as it would be expected that during a stoppage, blanks present in the first section of the furnace would be delayed in moving to the second section of the furnace; upon cessation of the stoppage, these blanks would then move on to the second section of the furnace.

Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).

17, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Further, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.

Regarding claim 18, The Examiner notes that Kim is silent as to a specific time period over which a hot stamping line stoppage occurs. However, the Examiner asserts that it would be prima facie obvious to minimize the length of any line stoppages, for reasons such as minimizing impact to throughput due to process down-time, as well as preserving the quality of produced components and preventing degradation of properties due to prolonged exposure to high temperatures.
Additionally, the Examiner notes that Kim teaches in general for aluminum-plated steel material, the amount of time spent during primary heating should be 20 minutes or less ([0062], L 5-6). The Examiner asserts that an ordinarily skilled artisan would be motivated not to exceed this amount of time during a hot stamping line stoppage in order to fulfill the requirements of the taught method. As 20 minutes is under 1800 seconds (30 minutes), the prior art suggests this claim limitation.

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0291510 (“Kim”; of record) in view of US 2009/0188591 (“Eichelkrauth”; of record), US 2012/0152410 (“Sikora”; of record), and US 2011/0165436 (“Drillet”; of record).
Regarding claim 19, Drillet teaches a method of treating a blank ([0001]; [0053], L 1-3), comprising: heating a blank in a furnace at an inter-critical temperature ([0048], L [0051], L 4-7; [0055]); conducting secondary rapid heating on the blank to heat to a critical temperature greater than that inter-critical temperature ([0051], L 7-10); and hot stamping the blank ([0051], L 11-12).
It is noted that Kim does not explicitly teach that the process is conducted on a plurality of blanks. However, the Examiner asserts that in practice, industrial processes are meant to produce 
Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
It is noted that Kim does not explicitly teach moving blanks through first and second sections of a roller hearth furnace; rather, the steps of primary heating and secondary heating are taught which occur within the furnace. The Examiner asserts that an ordinarily skilled artisan would appreciate that the use of a continuous furnace, such as a roller hearth furnace, to conduct these steps would be an obvious choice, and would thus necessarily require the claimed steps of moving a blank through first and second sections of a furnace at an inter-critical temperature and a critical temperature, respectively. 
In the alternative, Eichelkrauth teaches a process for heating steel products ([0001]), wherein in a continuous furnace ([0039]), a steel product is heated to a first temperature in a conventional preheating zone, and then in a booster zone, the temperature of the steel product is raised to a higher second temperature ([0047]; Fig. 7). Eichelkrauth teaches that booster zones may be usefully employed anywhere that the steel product is to be heat-treated as quickly as possible in a defined atmosphere ([0048]), such as during the rapid secondary heating step taught by Kim (see Kim: [0051], L 7-10).

Additionally, it is noted that Sikora teaches a method for hot forming steel parts (Abstract), wherein a roller hearth furnace is preferably used for a continuous furnace ([0011]).
It would have been obvious to an ordinarily skilled artisan to use a roller hearth furnace as the continuous furnace. Such a furnace has been shown to be preferable in analogous prior art processes, the roller hearth furnace would serve the exact same purpose in the prior art combination as it does in Sikora (e.g. to heat steel blanks), and incorporation would lead to the predictable result of blanks being heated.
The Examiner asserts that in the method of the prior art, the blank must inherently be positioned in the first and second sections of the furnace for a first time period and second time period, respectively. Further, arbitrary classification of the plurality of blanks based on their location in the furnace during a stoppage, e.g. classifying “a first subset of blanks” as the blanks present in the second section of the furnace, and “a second subset of blanks” as the blanks present in the first section of the furnace, does not distinguish over the prior art.
Regarding the amount of time spent in each section, the Examiner references an example of Kim, where a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). In this example, the Examiner notes that the amount of time spent at 750°C (3 minutes), which is analogous to the first time period, is greater than the amount of time spent at a higher predetermined temperature (15 seconds), which is 
Regarding the limitations “stopping a second subset of blanks from moving from the first section to the second section of the roller hearth furnace during stoppage of the hot stamping line; moving the second subset of blanks from the first section to the second section of the roller hearth furnace after the stoppage of the hot stamping line is over”, the Examiner notes that an ordinarily skilled artisan would appreciate that as with nearly all industrial processes, stoppages or down-time of the prior art process must occur at some point, whether due to a planned stoppage for maintenance, or system failure, for example. Further, during a stoppage, it would be expected that all parts of a process are delayed, only to be resumed upon cessation of the stoppage. As such, the prior art covers the scope of the limitation in question, as it would be expected that during a stoppage, blanks present in the first section of the furnace, corresponding to the claimed “second subset of blanks”, would be delayed in moving to the second section of the furnace; upon cessation of the stoppage, these blanks would then move on to the second section of the furnace.
Further, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). As previously discussed, the amount of time spent at 750°C (3 minutes) is analogous to the time spent in the first section of the furnace. As 3 minutes is under 2400 seconds (40 minutes), the prior art teaches this claim limitation.
Further, Kim does not explicitly teach that the hot stamped blank comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).
Regarding claim 20, regarding the inter-critical and critical temperature ranges of the instant claim, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of obviousness exists, as the temperature range taught by Kim (Ac3 temperature of the steel to 950°C) at least overlaps with the critical temperature range of the instant claim (above 910°C).

Response to Arguments
Applicant’s remarks filed 9/24/2021 are acknowledged and have been fully considered. Applicant has traversed the rejection of independent claims 1 and 16, and presumably also independent claim 19, arguing that the claimed methods produce a new and unexpected result. Applicant argues that the present claims allow for a new and unexpected result in only having to scrap 10%, 30%, 50%, or 80% of the blanks in an oven, rather than having to scrap all of the blanks as would be necessary under alleged conventional methods to mass produce PHS blanks. The Examiner respectfully finds this argument to be unpersuasive.
	Of first note, the arguments made by counsel, with regard to unexpected results, cannot take the place of evidence in the record (MPEP 716.01(c)). Little data has been presented by Applicant to support the alleged unexpected results, and the data which has been cited, has not been explained sufficiently as to how it demonstrates unexpected results. Regardless, the Examiner notes that these arguments are also not commensurate with the scope of independent claims 1 and 
	The Examiner notes that independent claim 19 does claim that a second subset of blanks is positioned in the first section of a roller hearth furnace for up to 2400 seconds (40 minutes). However, it is noted that the scope of such a limitation includes time lengths of as little as 1 second. Kim teaches an example wherein the corresponding heating step is done for 3 minutes ([0098]), and generally teaches that heating in this step should be for 20 minutes or less ([0062], L 5-6); either disclosure falls within the claimed time range of “up to 2400 seconds”.
Further, it is noted by the Examiner that Applicant has compared their claims to “conventional” processing methods, wherein blanks are conveyed into an oven within an austenitic phase region (e.g., above 900°C). However, the prior art applied by the Examiner does not teach this. For example, Kim teaches heating a blank in a furnace at an inter-critical temperature ([0048], L [0051], L 4-7; [0055]); conducting secondary rapid heating on the blank ([0051], L 7-10); and hot stamping the blank ([0051], L 11-12). For aluminized blanks, this first heating may be at 
	Applicant argues further that the reasoning applied by the Examiner in treating the limitation “wherein movement of the blank from the first section to the second section of the furnace is delayed during a hot stamping line stoppage” does not appreciate that Applicant has found ways to delay formation of IDL such that during mass production of PHS blanks, the blanks may yet be salvageable beyond the time constrictions (e.g., more than 10 minutes) of conventional methods to mass produce PHS blanks. 
The Examiner finds this argument to be unpersuasive. Again, it is noted that Applicant has compared their present invention to “conventional” methods which are further in similarity to the present claims than the prior art applied by the Examiner. It is unclear why Applicant references alleged unexpected results occurring by heating the blanks at a lower temperature in the first region of a furnace prior to austenitization in a second region of the furnace, relative to a “conventional” method which simply austenitizes the blank initially, when the applied prior art processes the blanks in the same way as claimed by the Applicant, i.e. by heating initially at a temperature below the austenitic region, prior to austenitizing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735